Citation Nr: 1314226	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  04-21 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), including on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel

INTRODUCTION

The Veteran had active service from September 1972 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied, in pertinent part, the Veteran's claim of entitlement to a TDIU on a schedular basis.  The Veteran disagreed with this decision in August 2003.  He perfected a timely appeal in June 2004.  A Travel Board hearing was held at the RO in August 2005 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In May 2006, March 2008, August 2009, July 2010, and in March 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives as the Board directed the RO/AMC to schedule the Veteran for appropriate examination (which occurred most recently in June 2011) and to obtain opinions concerning the impact of his service-connected disabilities on his employability (which were obtained in March 2012).  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  Service connection is in effect for lumbar spondylosis with left S1 radiculopathy, evaluated as 40 percent disabling effective July 23, 1999, chronic irritation of the left posterior lumbar rami associated with lumbar spondylosis with left S1 radiculopathy, evaluated as 10 percent disabling effective March 19, 2003, chronic orchialgia associated with lumbar spondylosis with left S1 radiculopathy, evaluated as 10 percent disabling effective August 30, 2005, right inguinal hernia repair, evaluated as zero percent disabling effective June 3, 1997, and erectile dysfunction associated with lumbar spondylosis with left S1 radiculopathy, evaluated as zero percent disabling effective November 11, 2007; the Veteran's combined disability evaluation for compensation is 50 percent effective March 19, 2003.

2.  The Veteran does not meet the schedular criteria for a TDIU.

3.  The record evidence does not suggest that the Veteran is unable to secure and follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU, including on an extraschedular basis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.16(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in November 2003, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit evidence showing that his service-connected disabilities interfered with his employability and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting entitlement to a TDIU, including on an extraschedular basis.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. 112.  The Board acknowledges that the Veteran did not received pre-adjudication VCAA notice on his TDIU claim.  Because the Veteran's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Acting VLJ (AVLJ) noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The AVLJ specifically noted the issues as including entitlement to a TDIU.  See transcript on page 2.  The Veteran was assisted at the hearing by an accredited representative from Arizona Department of Veterans Services.  The representative and the AVLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The representative specifically asked the Veteran about the impact of his service-connected disabilities on his employability. 

The Board finds that if any error occurred in the AVLJ's failure to suggest the submission of evidence that may have been overlooked, such error was harmless.  It is clear from the Veteran's statements submitted throughout the appeal and his hearing testimony that he is aware that the evidence needed is evidence establishing that he cannot obtain and sustain gainful employment due to his service-connected disabilities.  He consistently has made these allegations throughout the appeal.  He has had VA physicians submit statements in his favor.  At this point, it is a weighing of the evidence in that there is evidence both for and against the Veteran's claim.  Thus, the Board finds that to send the Veteran a letter and ask him to submit the same type of evidence he has already would be "an idle and useless formality."  NLRB v. Wyman-Gordon Co., 394 U.S. 759, 766 n. 6 (1969).  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The Veteran's representative and the AVLJ asked questions to draw out the evidence which demonstrated the impact of the Veteran's service-connected disabilities on his employability, the only element of the claim in question.  The Board remanded this claim multiple times in order to obtain any evidence that had been overlooked.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran also has been provided with VA examinations which address the impact of his service-connected disabilities on his employability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes in this regard that assignment of an evaluation under the Rating Schedule is the responsibility of the finder of fact and not the examiner.  The adjudicator is charged with interpreting the competent and credible evidence of record as whole and reconciling such to accurately reflect the disability.  See Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009); see also 38 C.F.R. § 4.2.  While medical and lay opinions regarding the extent of functional impairment are evidence to be considered, the ultimate factual determination lies with the adjudicator.  As an adjudicator may not substitute his or her own opinion for medical judgment, Colvin v. Derwinski, 1 Vet. App. 171 (1991), a medical opinion cannot subvert the responsibility of the fact finder.  Moore, 555 F.3d 1369.  The examination reports of record also set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

TDIU Claim

The Veteran contends that his service-connected disabilities preclude him from securing or maintaining substantially gainful employment, entitling him to a TDIU.  He specifically contends that his service-connected disabilities forced him to stop working in 1999 and have prevented him from working since that time.  

Law and Regulations

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

Where a Veteran is unemployable by reason of his or her service-connected disabilities, but they fail to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, C&P Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, C&P Service.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

In determining whether the Veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU, including on an extraschedular basis.  The Veteran has contended that his service-connected disabilities, alone or in combination, preclude him from securing or maintaining substantially gainful employment.  The record evidence does not support his assertions concerning the impact of his service-connected disabilities on his employability, however.  The Board observes initially that the Veteran currently does not meet the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16 (2012).  Service connection is in effect for lumbar spondylosis with left S1 radiculopathy, evaluated as 40 percent disabling effective July 23, 1999, chronic irritation of the left posterior lumbar rami associated with lumbar spondylosis with left S1 radiculopathy, evaluated as 10 percent disabling effective March 19, 2003, chronic orchialgia associated with lumbar spondylosis with left S1 radiculopathy, evaluated as 10 percent disabling effective August 30, 2005, right inguinal hernia repair, evaluated as zero percent disabling effective June 3, 1997, and for erectile dysfunction associated with lumbar spondylosis with left S1 radiculopathy, evaluated as zero percent disabling effective November 11, 2007.  The Veteran's combined disability evaluation for compensation is 50 percent effective March 19, 2003.  Thus, the Board finds that the schedular criteria for the assignment of a TDIU are not met.  Id.

Before the Board goes into a discussion regarding entitlement to a TDIU on an extraschedular basis, it finds it must address the Veteran's credibility, as his credibility has been raised by the record.  In reading through all the evidence in the claims file, many examiners found that the Veteran exaggerated his symptoms or had a psychiatric disorder that would cause him to exaggerate physical symptoms.  For example, the Veteran underwent MMPI (psychiatric) testing in June 1999.  The examiner stated that pain was a typical complaint in people with the Veteran's result.  He added, "The possibility of conversion of affect into physiological or somatic problems is highly likely in this case."  He underwent the same kind of testing in March 2000, and the examiner stated that many individuals with this profile had a history of psychophysiological disorders.  "They tend to overreact to minor problems with physical symptoms....  The possibility of actual organic problems, therefore, should be carefully evaluated."  

In the September 2000 Social Security Administration decision, the Administrative Law Judge (ALJ), he determined that the Veteran's statements and testimony were not credible, as he found they were not substantiated by the medical evidence.  The ALJ went into detail about how he concluded that the Veteran's statements and testimony lacked credibility.  In June 2002, a neurosurgeon performed a thorough examination of the Veteran and noted that the clinical findings were not significant.  He stated, "[The Veteran's] pain seems to be much more severe than one would expect with this degree of symptomatology."  The Veteran subsequently claimed he developed fecal incontinence, and when he was examined for such allegation, the examiner stated that the physical examination was normal, which made the fecal incontinence "of functional etiology." 

Additionally, as the Board read through the entire claims file, a reasonable person would understand based on the Veteran's statements that he was in severe pain and could not do many, if any, activities.  However, when reading through the clinical findings, they did not seem to establish severe symptomatology, which is consistent with comments made by medical professionals and the Veteran's psychiatric profile in two, separate reports.  For example, in the June 2002 report by the neurosurgeon, he wrote that the Veteran had a slightly decreased left ankle jerk and "that is really about it."  He stated the Veteran had some difficulty with back movements and walking on his heels and toes, but that he was not finding "any specific motor weakness or definite sensory loss."  In the July 2004 VA examination report, the examiner provided the Veteran's ranges of motion of the thoracolumbar spine-65 degrees flexion, 10 degrees extension, 15 and 25 degrees lateral extension, and 40 degrees bilateral rotation.  Such ranges add up to 175 degrees (30 degrees is full rotation for adding up ranges), which would equate to a 10 percent rating for the low back disability.  There, the Veteran claimed he could stand for only three to four minutes, sit for five minutes, and walk 1000 feet.  However, he had manual muscle strength of 5/5 bilaterally, except for the left quadriceps, which was 4/5.  The Veteran told the examiner that he had driven there, which took an hour and a half and had stopped two times.  Such statement does not support the Veteran's allegation of being able to sit for only five minutes.  

When the Veteran was examined in January 2010, he had full range of motion in all motions.  His rotation was 45 degrees in both directions, and full rotation is 30 degrees.  In other words, he had better than full rotation.  Straight leg raising was negative in both lower extremities.  There was no atrophy in the lower extremities, and muscle tone was normal.  Muscle strength was 4/5.  In April 2011, similar findings were reported with normal muscle tone, no atrophy, and 5/5 strength in the right lower extremity and 4/5 strength in the left lower extremity.  At that point, the Veteran claimed he had been unable to work due to severe pain for 10 years.  Such symptoms are not indicative of a severe disability that prevents someone from working.  

At the time of the July 2004 VA examination, the Veteran reported he had had bowel incontinence for the past two to two-and-one-half years.  This would place the onset of such symptoms as early as January 2002 to June or July 2002.  However, in March 2004, the Veteran implied that the bowel incontinence had just started.  Prior to March 2004, there was no documentation of fecal incontinence, and the Veteran was treated regularly by VA during this time period.  At the time the Veteran was examined in June 2002 by the neurosurgeon, he did not report any such symptom, which would have been relevant, since the Veteran was being seen to determine if he needed surgery for his back.  In an October 2007 statement, the Veteran wrote that his fecal incontinence began three years ago, which would place the onset of such symptom in 2004.  However, in July 2004, he reported that the onset of this symptom had occurred in 2002.  

As a result of these multiple inconsistencies between the Veteran's report of his symptoms and the clinical findings, the Board has accorded his allegations significantly lessened probative value.

The Board finds as fact that the Veteran has a GED and has an associate's degree in middle management.

The Board finds the preponderance of the evidence is against the assignment of a TDIU on an extraschedular basis.  It does not support the Veteran's assertions that the severity of his service-connected disabilities is not contemplated by the disability ratings assigned or that these disabilities, alone or in combination, preclude his employment.  The Board acknowledges that, following private outpatient treatment with J.H., M.D., in April 1998, this physician stated, "I advised [the Veteran] that any employer looking at his past records would probably reject him for employment for any job requiring physical exertion and that he posed a statistical risk because of his past history."

In an October 2001 statement, the Veteran stated:
I stopped working in June or July 1999 because I could no longer stand the pain caused from working.  This problem has been gradually getting worse since 1973 after I injured my back in Germany.  

I have been working in severe pain for a long time and I have changed careers twice to try to find a job I could do without being in so much pain.  However, every job I have tried caused my pain to increase to unbearable levels...

It has been very difficult attending school due to my pain and itching.  I also have a lot of trouble sleeping at night because of those problems, so it makes it difficult to stay awake in class and on the road while commuting.

In a letter from the Veteran's treating VA physician dated in April 2001 and received by the RO in December 2001, it was noted that the Veteran's diagnoses included chronic low back pain "owing to" L4-5 spondylosis and left S1 radiculopathy.  The Veteran had been treated for this problem since November 1998.  He had been unable to work since August 1999 "when he finally became permanently disabled."  The Veteran's chronic pain medications also had to be changed and "[h]e is still unable to work in any capacity."  He "should not lift" more than 10 pounds and had been advised to do "no pushing, no pulling, no overreaching, no stopping, no excessive bending, [and] no climbing ladders."  He was allowed to sit for 15-30 minutes at a time, stand for 15-30 minutes at a time, and walk "as tolerated, but not more than 100 yards maximum at a time.  These limitations are likely permanent."

In a December 2001 statement, the Veteran's wife asserted that the Veteran "has not worked since August of 1999 because of his back problems."  She reported that the Veteran took 130 mg of morphine twice a day for his service-connected back disabilities "but also has a reaction to" morphine which consisted of "itching all the time, and blisters that come up mainly on his hands."  The Veteran was unable to sleep because of his low back pain and itching which "wakes him up often."  He often took naps of 2-3 hours' duration during the day.  

In a June 2004 statement, the Veteran asserted that he had been taken off of morphine "since I am allergic to it."  The synthetic morphine that he had been prescribed instead "doesn't do much for the pain and it makes me tired and sleepy all the time.  It also makes my heart beat hard.  My pain has increased a great deal since I am taking less morphine and the pain is from my lower back and left leg mostly."  He asserted that he was unemployable solely as a result of his service-connected disabilities.

Following VA examination in July 2004, the VA examiner stated, "While the Veteran is significantly limited in his employment capacity because of his back and because of the secondary left lower extremity symptomatology...in my opinion he would be capable of at least some types of sedentary employment.  Other disabilities not associated with the service-connected lumbar spine which significantly affect employability are the neck and right upper extremity symptomatology, also right knee symptomatology and middle back symptomatology."  This VA examiner stated that the Veteran had "at least moderate" functional impairment of the lumbosacral spine.

In a November 2008 letter, a VA neurosurgeon stated that the Veteran "has been unable to work since 1999 because of severe lumbar spinal disease."  This VA neurosurgeon also stated, "[The Veteran] uses a cane to ambulate and requires frequent rests throughout the day as a result of the multiple [medications] used to treat his chronic pain.  These medications have resulted in memory loss and unsteadiness."

On VA examination in January 2010, the Veteran's complaints included erectile dysfunction, chronic neuropathic orchialgia (or "left testicular 'aching pain with hypersensitivity to touch'" which extended to his penis), and lumbar spine pain which radiated in to both lower extremities (although it was only below the knee on the left leg) and stiffness.  The Veteran denied any current complaints related to his service-connected right inguinal hernia repair.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported being unemployed for 11 years due to "[p]ain all over."  He also reported that, although he initially had been prescribed Viagra and "obtain[ed] an erection sufficient for vaginal penetration" as a result, "he stopped taking Viagra" because his primary care physician was concerned about the possibility of a priapism which "has not occurred to date."  He reported further that his chronic neuropathic orchialgia was relieved only "by lying supine or when nude."  He described his radiating pain from his low back down his legs as "a chronic burning sensation down the back of each leg from the knees to the toes."  This pain limited his walking to less than 15 minutes.  

Physical examination in January 2010 showed he walked "with a right sided limp using a cane for stability," a 6 centimeter (cm) x 0.5 cm right inguinal hernia surgical repair scar that was linear, without tenderness, discoloration, skin breakdown, inflammation, disfigurement, or limitation of motion, and was superficial, and no muscle atrophy of the bilateral lower extremities with 4/5 muscle strength.  Range of motion testing of the thoracolumbar spine showed flexion to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees in each direction, lateral rotation to 45 degrees in each direction.  Pain was "reported with extremes of flexion, extension, and lateral rotation," but there was no additional limitation of motion following repetitive range of motion testing.  Physical examination of the thoracolumbar spine showed negative straight leg raising bilaterally, flattening of normal lumbar lordosis, no pelvic tilt, no tenderness or tension in the paraspinal muscles, an ability to stand on the heels and toes, 4/5 muscle strength, no muscle atrophy, normal muscle tone, and intact sensation to light touch of the bilateral lower extremities.  Testicular examination is normal (normal texture, no atrophy) with left testicular tenderness.  A magnetic resonance imaging (MRI) scan of the Veteran's lumbar spine show no significant changes since April 2004.  The impressions included degenerative joint disease and degenerative disc disease of the lumbar spine with bilateral lower extremity radiculopathy and chronic irritation of the left posterior lumbar rami, chronic left orchialgia "with a subjective report of pain...extending to the penis," right inguinal hernia repair with a well-healed non disfiguring scar and no functional limitations, and erectile dysfunction.

In an August 2010 addendum to the January 2010 VA examination report, the VA examiner who conducted the January 2010 VA examination stated that the Veteran's degenerative disc disease and degenerative joint disease of the lumbar spine "would currently limit employment that requires heavy or moderate physical exertion.  This condition would not limit employment that requires short periods of standing or walking or sedentary employment."  This examiner also stated that the Veteran's chronic left orchialgia "would limit employment that requires heavy physical exertion.  This condition would not limit employment that requires short periods of standing or walking or sedentary employment."  This examiner stated further that the Veteran's right inguinal hernia repair "would limit employment that requires heavy lifting.  It would not limit employment that requires moderate, light or sedentary duties."  This examiner finally stated that the Veteran's erectile dysfunction "would not limit any type of employment."

On VA examination in April 2011, the Veteran's complaints included partial erectile dysfunction, continued "chronic pain with any touch to [left] testicle," continued low back pain which he described as burning pain and rated as 6/10 on a pain scale (with 10/10 being the worst imaginable pain), and "[b]urning and shooting pain down both legs."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran rated his current low back pain as 3-6/10 on a pain scale.  Although he denied any loss of bladder function, he reported "poor control of bowel function.  This occurs episodically, not daily."  He was unable to sit longer than 15 minutes.  He used a cane for ambulation.  He reported that he "has not worked since 1999, largely due to back pain."  He experienced 5 flare-ups of low back pain every month, each lasting 24 hours, and manifested by "increased back pain with radiation to legs, with decreased tolerance for bending, lifting, [and] standing."  

Objective examination in April 2011 showed he walked with an antalgic gait using a cane for ambulation with no muscle atrophy of the left lower extremity, 4/5 strength of the left lower extremity, diminished sensation in the lateral left calf, muscle atrophy of the right lower extremity, 5/5 strength of the right lower extremity, diminished sensation in the lateral thigh and mid anterior below knee of the right leg.  The Veteran changed his position "slowly and with apparent discomfort on exam table."  His right inguinal hernia repair scar was unchanged from January 2010.  Physical examination of the thoracolumbar spine showed flexion limited to 45 degrees, extension limited to 20 degrees, lateral flexion limited to 25 degrees in each direction, negative straight leg raising bilaterally, normal spinal curves, no pelvic tilt, paraspinal tenderness in the lower lumbar spine, no guarding or spasm, evidence of pain with active motion and following repetitive range of motion testing on flexion, and no additional limitation of motion following repetitive range of motion testing.  The Veteran's testicles were firm, symmetrical, without masses or atrophy, and the left testicle was "tender to touch."  An electromyograph (EMG) showed no evidence of right lumbar radiculopathy.  The Veteran stated that he last had worked in construction in 1999 and had been unable to work since then due to low back pain.  

With respect to unemployability, the VA examiner stated that the Veteran's lumbar spondylosis with left S1 radiculopathy and chronic irritation of the left posterior lumbar ramus "would prevent employment activities of a physical nature."  These disabilities also "would not prevent performance of essentially sedentary activities including telephone work or computer work.  Thus, substantially gainful employment activities related to the Veteran's previous job in construction would be significantly impaired, but he would be able to perform administrative type duties."  The VA examiner also stated that, with respect to the Veteran's chronic orchialgia and erectile dysfunction, these disabilities "would not prevent employment activities of a physical or sedentary nature.  Substantially gainful employment would not be hindered."  The impressions were lumbar spondylosis with left S1 radiculopathy, chronic orchialgia, chronic irritation of the left posterior lumbar ramus, erectile dysfunction, and right inguinal hernia repair with well healed scar and no evidence of a recurrent hernia.

Two different VA examiners reviewed the Veteran's claims file, including the April 2011 VA examination report (which was misidentified as a May 2011 VA examination report), in June 2011 and stated that they concurred with the April 2011 VA examiner's findings concerning the impact of the Veteran's service-connected disabilities on his employability.

In an April 2012 addendum to the June 2011 opinion, one of the VA examiners who had completed the June 2011 opinion stated that he had reviewed the Veteran's claims file and prior examinations again.  This VA examiner then opined:

It is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of his service-connected disability (or disabilities), taking into consideration the Veteran's education, experience, and occupational background.

This examiner then provided the following rationale for his opinion concerning the Veteran's unemployability due to his service-connected disabilities:

The Veteran's service-connected disabilities...very likely would prevent the Veteran from being able to consistently perform any type of employment activities requiring more than minimal lifting, standing, walking, climbing, or similar types of activities.  Although the Veteran likely would be able to perform more sedentary types of work, it appears to be unlikely that he would be able to secure such work based on the type of work he has primarily performed in the past.  Although he appears to have some training that might have prepared him for more sedentary occupations, this distant training is unlikely to be helpful to him in securing work currently.

The Board finds that the evidence does not support assigning a TDIU, including on an extraschedular basis.  The Veteran has reported throughout the pendency of this appeal that he had worked consistently between his separation from service and 1999 when he was forced to stop working in construction due to his service-connected disabilities.  The record evidence does not support the Veteran's assertions regarding the impact of his service-connected disabilities on his employability, however.  

The evidence also demonstrates that the current severity of each of the Veteran's service-connected disabilities generally is contemplated by the rating criteria.  For example, the Veteran's service-connected lumbar spondylosis with left S1 radiculopathy prevents him from sitting for more than 15 minutes, walking for more than 100 yards, and required him to use a cane for ambulation and take frequent rests during the day.  There is no indication, however, that this disability has resulted in unfavorable ankylosis of the entire thoracolumbar spine or the entire spine (i.e., a 50 or 100 percent rating under DC 5239) such that the Veteran's lumbar spine symptomatology is not contemplated within the currently assigned 40 percent rating under DC 5239.  See 38 C.F.R. § 4.71a, DC 5239 (2012).  

The Veteran's service-connected chronic irritation of the left posterior lumbar rami has resulted in, at worst, radiculopathy of the bilateral lower extremities which is consistent with his continuing complaints of burning pain radiating down both of his legs as a result of his low back pain.  This disability also is manifested by muscle atrophy of the right lower extremity and diminished strength and sensation of the bilateral lower extremities.  The symptomatology attributable to this disability is contemplated within the current 10 percent rating assigned under DC 8520.  See 38 C.F.R. § 4.124a, DC 8520 (2012).  The Veteran's service-connected chronic orchialgia is manifested by an exquisitely tender left testicle and penis with pain relieved only by lying supine or nude.   The Board notes in this regard that the Veteran is in receipt of the maximum disability rating available under DC 8528 for this disability.  See 38 C.F.R. § 4.124a, DC 8528 (2012).  The evidence does not suggest, however, that the Veteran experiences other disability of the peripheral nerves which is attributable to his service-connected chronic orchialgia such that a separate rating is warranted under a different DC for evaluating peripheral nerve disabilities.

The Board acknowledges that, following a thorough physical examination in April 2011, a VA examiner opined that, with respect to the Veteran's service-connected lumbar spondylosis with left S1 radiculopathy and chronic irritation of the left posterior lumbar rami, "substantially gainful employment activities related to the Veteran's previous job in construction would be significantly impaired, but he would be able to perform administrative type duties."  A different VA examiner concluded in March 2012:

Although the Veteran likely would be able to perform more sedentary types of work, it appears to be unlikely that he would be able to secure such work based on the type of work he has primarily performed in the past.  Although he appears to have some training that might have prepared him for more sedentary occupations, this distant training is unlikely to be helpful to him in securing work currently.

The Board again notes that assignment of an evaluation under the Rating Schedule is the responsibility of the finder of fact and not the examiner.  The adjudicator is charged with interpreting the competent and credible evidence of record as whole and reconciling such to accurately reflect the disability.  See Moore, 555 F.3d at 1373; see also 38 C.F.R. § 4.2.  While medical and lay opinions regarding the extent of functional impairment are evidence to be considered, the ultimate factual determination lies with the adjudicator.  As an adjudicator may not substitute his or her own opinion for medical judgment, Colvin, 1 Vet. App. at 171, a medical opinion cannot subvert the responsibility of the fact finder.  Moore, 555 F.3d 1369.  The Veteran has reported consistently that his post-service employment only consisted of working construction jobs and he had been unable to work in construction since 1999 as a result of his service-connected back disabilities.  Although it is not clear what "distant training" the March 2012 VA examiner is referring to in his opinion evaluating the Veteran's employability in terms of his education and occupational experience, it is clear from a review of the April 2011, June 2011, and March 2012 VA examiner's opinions that the Veteran is unemployable as a construction worker as a result of his service-connected disabilities.  

The Board finds it significant that the opinions of record do not suggest that the Veteran is precluded from all substantially gainful employment solely as a result of his service-connected disabilities, however.  These opinions suggest instead that, although the Veteran is no longer employable as a construction work, he is not precluded from substantially gainful employment solely as a result of his service-connected disabilities.  The January 2010 VA examiner found in his August 2010 addendum that, although the Veteran's service-connected back disability "would currently limit employment that requires heavy or moderate physical exertion," his service-connected chronic left orchialgia "would limit employment that requires heavy physical exertion," and his service-connected right inguinal hernia repair "would limit employment that requires heavy lifting," the Veteran was employable in jobs which allowed "short periods of standing or walking or sedentary employment" or in jobs with "moderate, light or sedentary duties."  This examiner also concluded that the Veteran's erectile dysfunction "would not limit any type of employment."  

The April 2011 VA examiner stated that the Veteran's service-connected disabilities "would not prevent performance of essentially sedentary activities including telephone work or computer work.  Thus, substantially gainful employment activities related to the Veteran's previous job in construction would be significantly impaired, but he would be able to perform administrative type duties."  In April 2012, a different VA examiner concluded that the Veteran would not be precluded from all types of sedentary work although he might find it difficult to obtain such work based on the length of time since he had been trained for a sedentary job and based on his most recent employment experience as a construction worker.

In summary, the Veteran's current combined disability evaluation of 50 percent is insufficient to consider TDIU on a schedular basis.  38 C.F.R. § 4.16(a).  The evidence indicates that the Veteran's symptomatology attributable to his service-connected disabilities are contemplated within the currently assigned ratings for each of these disabilities (as discussed above).  The preponderance of the evidence is against a finding that the Veteran is precluded from securing or following a substantially gainful occupation consistent with his educational and occupational experiences solely due to his service-connected disabilities.  38 C.F.R. § 4.16(b).  Accordingly, the Board finds that the criteria for a TDIU, including on an extraschedular basis, have not been met.  



ORDER

Entitlement to a TDIU, including on an extraschedular basis, is denied.



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


